 In the Matter of ARMSTRONG DAILY SPORTS, INC., EMPLOYERandUNITED OPTICAL &INSTRUMENTWORKERS OF'AMERICA, CIO.,PETITIONERCase No. 1-RC-1222.DeidedJanuary 9, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Leo J. Hallo-ran, hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and Members.Houston and Reynolds].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.a2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of. Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks certification as exclusive bargaining repre-sentative of all routemen and pressmen employed by the Employerat its Boston, Massachusetts, office.The Intervenor 1 seeks to repre-sent the pressmen in a separate unit.The Employer agrees withthe Petitioner that a single over-all unit is appropriate.The Employer is the publisher and distributor of a daily newspaperfeaturing turf news. In its Boston, Massachusetts, office, the onlyone involved in this case, there are 18 employees in the unit soughtby the Petitioner, including routemen, 2 pressmen, and 1 assistant.' International Printing Pressmen and Assistants'Union of North America,BostonPrinting Pressmen'sUnion No.67 and Boston Press Assistants'Union No. 18.88 NLRB No. 10.882191-51-435 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll the work of printing the paper and preparing it for distributionis done in 1 room under the supervision of 1 supervisor.The press-men and their assistants spend 50 percent of their time operating thepresses.The routemen spend 50 percent of their time out of theoffice delivering papers.The remaining 50 percent of the time of bothgroups 'is spent on a variety of tasks which are supplemental to theactual printing work.Both groups work together stapling, folding,and otherwise helping to prepare the paper for distribution.Route-men frequently help the pressmen operate the presses and after theyhave done so sufficiently often, they may be promoted to pressmen insome one of the Employer's offices.Although the pressmen are skilledemployees who are paid at a much higher rate than the routemen, therecord is clear that their skills are not those of the usual craft press-men.The Employer uses a special kind of press and therefore trainsits own pressmen who, as pointed out above, rise from the ranks ofother categories of employees.In view of the foregoing facts, particularly that both the press-men and routemen spend 50 percent of their time working at the sametasks in the same room and under the same supervision, we find thata separate unit of pressmen and their assistants is inappropriate.2Accordingly, we find that all routemen and pressmen at the Em-ployer's Boston, Massachusetts, office, including the pressmen's assist-ant, but excluding executives, office and clerical employees, guards,and supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.DIRECTION OF ELECTION 3As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation orRacing Publications, Inc.,29 NLRB 633.The Intervenor stated at the hearing that it did not wish to appear on the ballot ifthe Board should direct an election in a plant-wide unit. ARMSTRONG DAILY SPORTS, INC.37temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by United Optical & Instrument Workers of America, C. I. O.0